Exhibit 10.1 ANNEX A OCEAN POWER TECHNOLOGIES, INC. 2 A-1 OCEAN POWER TECHNOLOGIES, INC. 2 Table of Contents Page 1. PURPOSE 7 2. DEFINITIONS 7 3. ADMINISTRATION OF THE PLAN 14 Committee. 14 Powers and Authorities 14 Composition of Committee 15 Other Committees 15 Delegation by Committee 15 Board 15 Terms of Awards. 16 Committee Authority 16 Forfeiture; Recoupment 17 No Repricing 17 Deferral Arrangement 17 No Liability 17 Registration; Share Certificates 18 4. STOCK SUBJECT TO THE PLAN 18 Number of Shares of Stock Available for Awards 18 Adjustments in Authorized Shares of Stock 18 Share Usage 18 5. EFFECTIVE DATE; TERM; AMENDMENT AND TERMINATION 19 Effective Date 19 Term 19 Amendment and Termination 19 A-2 6. AWARD ELIGIBILITY AND LIMITATIONS 20 Eligible Grantees 20 Limitation on Shares of Stock Subject to Awards and Cash Awards 20 Stand-Alone, Additional, Tandem and Substitute Awards 20 7. AWARD AGREEMENT 21 8. TERMS AND CONDITIONS OF OPTIONS 21 Option Price 21 Vesting 21 Term 21 Termination of Service 22 Limitations on Exercise of Option 22 Method of Exercise 22 Rights of Holders of Options 22 Delivery of Stock 22 Transferability of Options 22 Family Transfers 23 Limitations on Incentive Stock Options 23 Notice of Disqualifying Disposition 23 9. TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS 24 Right to Payment and Grant Price 24 Other Terms 24 Term 24 Transferability of SARS 24 Family Transfers 24 A-3 TERMS AND CONDITIONS OF RESTRICTED STOCK AND STOCK UNITS 25 Grant of Restricted Stock or Stock Units 25 Restrictions 25 Registration; Restricted Share Certificates 25 Rights of Holders of Restricted Stock 26 Rights of Holders of Stock Units 26 Voting and Dividend Rights 26 Creditor’s Rights 26 Termination of Service 26 Purchase of Restricted Stock and Shares of Stock Subject to Stock Units 27 Delivery of Shares of Stock 27 TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS AND OTHER EQUITY-BASED AWARDS 27 Unrestricted Stock Awards 27 Other Equity-Based Awards 28 FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK 28 General Rule 28 Surrender of Shares of Stock 28 Cashless Exercise 28 Other Forms of Payment 28 TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS 29 Dividend Equivalent Rights 29 Termination of Service 29 TERMS AND CONDITIONS OF PERFORMANCE-BASED AWARDS 29 Grant of Performance-Based Awards 29 Value of Performance-Based Awards 30 A-4 Earning of Performance-Based Awards 30 Form and Timing of Payment of Performance-Based Awards 30 Performance Conditions 30 Performance-Based Awards Granted to Designated Covered Employees 31 Performance Goals Generally 31 Timing For Establishing Performance Goals 31 Payment of Awards; Other Terms 31 Performance Measures 31 Evaluation of Performance 34 Adjustment of Performance-Based Compensation 34 Committee Discretion 34 Status of Awards Under Code Section162(m) 34 PARACHUTE LIMITATIONS 35 REQUIREMENTS OF LAW 36 General 36 Rule 16b-3 36 EFFECT OF CHANGES IN CAPITALIZATION 37 Changes in Stock 37 Reorganization in Which the Company Is the Surviving Entity Which Does not Constitute a Change in Control. 37 Change in Control in which Awards are not Assumed 38 Change in Control in which Awards are Assumed 39 Adjustments 40 No Limitations on Company 40 GENERAL PROVISIONS 40 Disclaimer of Rights 40 Nonexclusivity of the Plan 40 Withholding Taxes 41 A-5 Captions 41 Construction 41 Other Provisions 42 Number and Gender 42 Severability 42 Governing Law 42 Section409A of the Code 42 A-6 OCEAN POWER TECHNOLOGIES, INC. 2 Ocean Power Technologies, Inc. (the “ Company ”) sets forth herein the terms of its 2015 Omnibus Incentive Plan (the “ Plan ”), as follows: 1. PURPOSE The Plan is intended to (a)provide eligible persons with an incentive to contribute to the success of the Company and to operate and manage the Company’s business in a manner that will provide for the Company’s long-term growth and profitability to benefit its stockholders and other important stakeholders, including its employees and customers, and (b)provide a means of obtaining, rewarding and retaining key personnel. To this end, the Plan provides for the grant of awards of stock options, stock appreciation rights, restricted stock, stock units, unrestricted stock, dividend equivalent rights, performance shares and other performance-based awards, other equity-based awards, and cash bonus awards. Any of these awards may, but need not, be made as performance incentives to reward the holders of such awards for the achievement of performance goals in accordance with the terms of the Plan. Stock options granted under the Plan may be non-qualified stock options or incentive stock options, as provided herein. 2. DEFINITIONS For purposes of interpreting the Plan documents (including the Plan and Award Agreements), the following definitions shall apply: 2.1“ Affiliate ” means any company or other entity that controls, is controlled by or is under common control with the Company within the meaning of Rule405 of RegulationC under the Securities Act, including any Subsidiary. For purposes of grants of Options or Stock Appreciation Rights, an entity may not be considered an Affiliate unless the Company holds a “controlling interest” in such entity within the meaning of Treasury Regulation Section1.414(c)-2(b)(2)(i), provided that (a)except as specified in clause (b)below, an interest of “at least 50 percent” shall be used instead of an interest of “at least 80 percent” in each case where “at least 80 percent” appears in Treasury Regulation Section1.414(c)-2(b)(2)(i) and (b)where the grant of Options or Stock Appreciation Rights is based upon a legitimate business criterion, an interest of “at least 20 percent” shall be used instead of an interest of “at least 80 percent” in each case where “at least 80 percent” appears in Treasury Regulation Section1.414(c)-2(b)(2)(i). 2.2“ Applicable Laws ” means the legal requirements relating to the Plan and the Awards under (a)applicable provisions of the corporate, securities, tax and other laws, rules, regulations and government orders of any jurisdiction applicable to Awards granted to residents therein and (b)the rules of any Stock Exchange on which the Stock is listed. 2.3“ Award ” means a grant under the Plan of an Option, a Stock Appreciation Right, Restricted Stock, a Stock Unit, Unrestricted Stock, a Dividend Equivalent Right, a Performance Share or other Performance-Based Award, an Other Equity-Based Award, or cash. A-7 2.4“ Award Agreement ” means the agreement between the Company and a Grantee that evidences and sets out the terms and conditions of an Award. 2.5“ Award Stock ” shall have the meaning set forth in Section17 .3(a)(ii)
